Case 1:20-cv-21601-KMW Document 5-1 Entered on FLSD Docket 04/17/2020 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 1:20CV21601


     UNITED STATES OF AMERICA,
             Plaintiff,
     vs.
     GENESIS II CHURCH OF HEALTH
     AND HEALING,
     MARK GRENON,
     JOSEPH GRENON,
     JORDAN GRENON, and
     JONATHAN GRENON,
             Defendants.
     ____________________________________/


                                      [PROPOSED] ORDER

             Upon consideration of the United States’ Motion For Lifting of The Seal of the

     Docket [D.E. 5], it is hereby ORDERED that the Motion is GRANTED. The Clerk of

     the Court is directed to lift restrictions on all documents on the docket

             DONE and ORDERED in chambers in Miami, Florida this ___ day of April

     2020.



                                                   ____________________________________
                                                   KATHLEEN M. WILLIAMS
                                                   UNITED STATES DISTRICT JUDGE
